ORDER By order filed on March 2, 2016, we suspended respondent Paul Joseph B os-man from the practice of law for a minimum of 60 days, effective 14 days from the date of the order. On June 15, 2016, we conditionally reinstated respondent to the practice of law, subject to successful completion of the professional responsibility portion of the state bar examination by March 2, 2017, and placed him on disciplinary probation. Respondent did not file proof of successful completion of the professional responsibility portion of the state bar examination by March 2, 2017. On May 1, 2017, we revoked respondent’s conditional reinstatément under Rule 18(e)(3), Rules on Lawyers Professional Responsibility, effective 10 days from the date of the filing of the order. Respondent has now filed an affidavit seeking reinstatement in which he states that he has successfully completed the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. The Director of the Office of Lawyers Professional Responsibility does not oppose the request. Based upon all the files, records, and proceedings herein, IT IS HEREBY ORDERED that respondent Paul Joseph Bosman is reinstated to the practice of law in the State of Minnesota, subject to the terms and conditions of probation set forth in our June 15, 2016, order. Such probation shall, continue until June 2, 2018. BY THE COURT: 7b/_:___:_' David R. Stras Associate Justice